Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  September 11, 2020                                                                                Bridget M. McCormack,
                                                                                                                   Chief Justice

  160339(132)                                                                                             David F. Viviano,
                                                                                                          Chief Justice Pro Tem

                                                                                                        Stephen J. Markman
  PEOPLE OF THE STATE OF MICHIGAN,                                                                           Brian K. Zahra
            Plaintiff-Appellee,                                                                        Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
  v                                                                 SC: 160339                         Megan K. Cavanagh,
                                                                                                                        Justices
                                                                    COA: 327491
                                                                    Wayne CC: 14-004600-FH
  DARRELL WILDER, a/k/a DARRELL
  JOHN WILDER, a/k/a DARRELL J. WILDER,
           Defendant-Appellant.

  _________________________________________/

        On order of the Court, the stipulated motion to vacate the defendant’s convictions,
  remand for a new trial and dismiss the appeal is considered, and it is GRANTED, in part.
  The application for leave to appeal is DISMISSED with prejudice and without costs. We
  REMAND this case to the Wayne Circuit Court for any further necessary proceedings.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           September 11, 2020
         p0909
                                                                               Clerk